       Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                              CAUSE NO. 1:19cr107-LG-RPM-1

 LAMAR McDONALD

          ORDER DENYING DEFENDANT’S MOTION FOR BILL OF
      PARTICULARS, MOTION TO DISMISS, AND MOTION TO SUPPRESS

        BEFORE THE COURT are Defendant Lamar McDonald’s [166] Motion for

Bill of Particulars, [170] Motion to Dismiss Count 1 of Superseding Indictment, and

[171] Motion to Suppress Information Derived from a Pen Register, Trap and Trace

Device, Etc. The Government has filed a response in opposition to the Motions.

After reviewing the submissions of the parties, the record in this matter, and the

applicable law, the Court finds that the Motions should be denied.

                                   BACKGROUND

        The original indictment, which was filed in this case on July 24, 2019,

charged McDonald and four other individuals — Joseph McMillan, Fidencio Omar

Rodriguez-Valdez a/k/a Miguel Joaquin Espinoza-Reyna, Oscar Tijerina-Cruz, and

Nestor Marcelo Campos-Ramenthol — with conspiracy to possess with intent to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1). All the other charges in the

indictment concerned McDonald’s alleged co-conspirators. McMillan, Rodriguez-

Valdez, Tijerina-Cruz, and Campos-Ramenthol have each pled guilty to various

charges in the original indictment. On June 23, 2020, a superseding indictment

was returned that only names McDonald as a defendant. Count 1 alleges:
      Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 2 of 6




             That from sometime in and around 2017, in Harrison County, in
      the Southern District of Mississippi and elsewhere, the defendant
      LAMAR MCDONALD, did knowingly and intentionally conspire, with
      others known and unknown to the Grand Jury, to possess with intent
      to distribute 500 grams or more of a mixture or substance containing a
      detectable amount of cocaine, a Schedule II controlled substance, and a
      mixture or substance containing a detectable amount of
      methamphetamine, a Schedule II controlled substance, in violation of
      Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B) and
      (C).
             All in violation of Title, [sic] 21, United States Code, Section 846.

(Redacted Superseding Indictment, at 1, ECF No. 142.) Count 2 charges McDonald

with possession with intent to distribute a mixture or substance containing a

detectable amount of cocaine. Counts 3 and 4 allege that he attempted to distribute

methamphetamine. Count 5 alleges that he possessed with the intention to

distribute 500 grams or more of a mixture or substance containing a detectable

amount of cocaine. This matter has been continued multiple times due to the

COVID-19 pandemic, but the trial is currently scheduled to take place during the

Court’s October 2020 trial calendar.

                                   DISCUSSION

I. MCDONALD’S MOTION FOR BILL OF PARTICULARS

      “The defendant may move for a bill of particulars before or within 14 days

after arraignment or at a later time if the court permits.” Fed. R. Crim. P. 7.

McDonald argues that Count 1 of the superseding indictment is unclear as to

“whether McDonald is charged with possessing 500 grams of cocaine and

methamphetamine in combination or 500 grams of cocaine and separately 500




                                          -2-
      Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 3 of 6




grams of methamphetamine.” (Def.’s Mot., at 1, ECF No. 166.) The Government

counters that

      [t]he indictment clearly states out the statutory amount of 500 grams
      or more of cocaine and, in this multi-object conspiracy, a detectable
      amount of methamphetamine (i.e. any amount). The indictment
      further provides the penalty provisions, which are based on drug
      quantity. 21 U.S.C. § 841(b)(1)(B) refers to the cocaine quantity and 21
      U.S.C. § 841(b)(1)(C) refers to the methamphetamine quantity.

(Gov’t’s Resp., at 1, ECF No. 175.)

      A bill of particulars is “not required if a defendant is otherwise provided . . .

with sufficient information to enable him to prepare his defense and avoid

surprise.” United States v. Moody, 923 F.2d 341, 351 (5th Cir. 1991). To the extent

that the superseding indictment may have been unclear, the Government has

provided clarification in its Response to McDonald’s Motion. Therefore, a bill of

particulars is not required, and McDonald’s Motion is denied.

II. MCDONALD’S MOTION TO DISMISS COUNT 1 OF SUPERSEDING
INDICTMENT

      McDonald argues that Count 1 of the Superseding Indictment should be

dismissed because he claims the indictment lacks sufficient detail regarding the

time frame of the conspiracy and the identity of the alleged co-conspirators. “The

indictment . . . must be a plain, concise, and definite written statement of the

essential facts constituting the offense charged and must be signed by an attorney

for the government.” Fed. R. Crim. P. 7(c)(1). “An indictment must allege each

element of the charged offense, in order to [e]nsure that the grand jury finds

probable cause that the defendant committed each element, to prevent double



                                          -3-
      Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 4 of 6




jeopardy, and to provide notice to the accused.” United States v. Bishop, 264 F.3d

535, 545 (5th Cir. 2001). The Fifth Circuit has held that

      [a]n indictment is legally sufficient if (1) each count contains the
      essential elements of the offense charged, (2) the elements are
      described with particularity, and (3) the charge is specific enough to
      protect the defendant against a subsequent prosecution for the same
      offense.

United States v. Blevins, 755 F.3d 312, 319 (5th Cir. 2014) (quotation omitted).

“[A]n indictment which follows the language of the statute under which it is brought

is sufficient to give a defendant notice of the crime of which he is charged.” United

States v. Massey, 849 F.3d 262, 264 (5th Cir. 2017) (quoting United States v.

Thomas, 348 F.3d 78, 82 (5th Cir. 2003)). The precise dates on which the defendant

committed the alleged acts are not necessary, United States v. Ellender, 947 F.2d

748, 756 (5th Cir. 1991), and “[c]o-conspirators need not be identified in the

indictment.” United States v. Fernandez, 559 F.3d 303, 327 (5th Cir. 2009) (citing

Thomas, 348 F.3d at 82-84)).

      The superseding indictment provides sufficient information concerning the

time frame of the alleged conspiracy, because it states that conspiracy took place

“sometime in and around 2017.” (Redacted Superseding Indictment, at 1, ECF No.

142.) In addition, although the superseding indictment was not required to name

the alleged co-conspirators, the original indictment identified several alleged co-

conspirators by name. These individuals pled guilty before the superseding

indictment was filed. Therefore, the superseding indictment gives McDonald




                                          -4-
      Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 5 of 6




sufficient information to enable him to prepare for trial and to protect him from

double jeopardy. McDonald’s Motion to Dismiss is denied.

III. MCDONALD’S MOTION TO SUPPRESS INFORMATION DERIVED
FROM A PEN REGISTER, TRAP AND TRACE DEVICE, ETC.

      McDonald alleges that a court-authorized trace was placed on a telephone

number “to investigate a drug distribution network or conspiracy involving Neston

[sic] Comapus [sic], Hugo Mendoza, Fidencio Rodriguez, Joseph McMillian [sic], and

[McDonald].” (Def.’s Mot., at 1, ECF No. 171.) McDonald claims he was arrested as

a result of conversations between McMillan and McDonald that were captured by

the trace. McDonald argues that all information derived from the order permitting

the trace should be excluded at trial, because he claims that “the superseding

indictment does not charge a conspiracy involving the participants in the first

indictment.” (Id. at 2.) McDonald claims that the original indictment naming his

alleged co-conspirators was dismissed when the superseding indictment was filed.

      The Government has clarified that drug transactions between McMillan and

McDonald were captured by a Title III wiretap that was placed on McMillan’s

phone. As a result, a pen register was placed on McDonald’s phone on December 8,

2017. Based on information obtained from the wiretap on McMillan’s phone and the

pen register on McDonald’s phone, the Court authorized a Title III wiretap on

McDonald’s phone on December 29, 2017. The Government has represented to the

Court that McMillan is one of the alleged co-conspirators referenced in the

superseding indictment.




                                         -5-
     Case 1:19-cr-00107-LG-RPM Document 186 Filed 09/11/20 Page 6 of 6




      The original indictment was not dismissed when the superseding indictment

was filed. All of McDonald’s alleged co-conspirators named in the original

indictment have pled guilty and are awaiting sentencing on charges in the original

indictment. McDonald has not provided any basis for suppressing information

obtained from the pen register or wiretaps. As a result, his Motion to Suppress is

denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant

Lamar McDonald’s [166] Motion for Bill of Particulars, [170] Motion to Dismiss

Count 1 of Superseding Indictment, and [171] Motion to Suppress Information

Derived from a Pen Register, Trap and Trace Device, Etc., are DENIED.

      SO ORDERED AND ADJUDGED this the 11th day of September, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -6-
